RICHARDS, J.:
Epitomized Opinion
Goodall, a minor, was employed on the B. & O. Railroad and wad engaged in the business of throwing switches. He had been working at the kind- of' work for about 9 months. On the occasion of his injury, a cut of cars was approaching the switch, and plaintiff was directed to throw the switch. In attempting to perform this duty it was necessary for him to stoop down and throw a lever. As the lever stuck, he claimed that he injured his back in attempting to raise it. No evidence was introduced showing the cause of the sticking of the lever, and Judge McKnight directed a verdict for defendant. In sustaining this action the Court of Appeals held:
1. As the trouble with the switch did not appear in evidence, the plaintiff failed to show any negligence on the part of the railroad.